This Certiorari was filed, for the purpose of correcting certain errors, alleged to have been committed, in the Justice’s Court, upon the trial of the illegality, upon an execution, issued from said Court. It appears, from the return of the Magistrates, that the evidence before them, as to the payment of the execution, which was the ground of illegality alleged, was conflicting ; and it was competent for the Court, to determine as to the weight and credibility of the testimony. This being the case, I cannot determine that the Court erred, in dismissing said illegality, it is therefore ordered, that the Certiorari be dismissed, ami the proceedings below affirmed.